Wenzel, J. (dissenting).
I dissent and vote to reverse and to grant judgment in favor of the appellants for the specific relief sought.
It lay within the employee’s duties to devise cans to meet the requirements of prospective customers, as is usually necessary in the container business. In the instance before us, the employee *334did so on his employer’s time, with his employer’s money and with his employer’s assistance. It was the employer who paid all the expenses of developing the invention.
Nolan, P. J., Beldock and Kleineeld, JJ., concur with Ughetta, J.; Wenzel, J., dissents and votes to reverse and to grant judgment in favor of the appellants for the specific relief sought, with memorandum.
Judgment modified on the law and the facts by striking from the last paragraph thereof everything following “ 2nd”, and by substituting in place thereof a provision that the appellants are entitled freely to use, manufacture, and sell the invention described in United States Patent No. 2,602,565, issued July 8, 1952 to John E. Regan. As so modified, judgment affirmed, without costs. Findings of fact insofar as they may be inconsistent with the opinion herein are reversed and new findings are made as indicated therein.